Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
Claims1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, recites “incubating the template and the receptor molecules to form a template-receptor complex and enable maximum binding of the receptor molecules to the target molecule in the solution; forming a molecular scaffold on a surface around the template-receptor complex, in the absence of uncomplexed receptors, such that the receptor and at least a portion of the template are embedded in the scaffold”. 

However, such teaching of formation of complexes of various antibody-antigen, biotin avidin, reactive group type covalent complex does not have clear descriptive support in the specification wherein the various types of target molecules and receptor molecules are incubated to form a template-receptor complex and allowing proper environment/conditions for maximum binding has not been clearly disclosed or described for maximum binding of the various receptors and targets.  Moreover, specification does not have clear descriptive support for removing target fromed complex formed with various types of target and receptors as described above and forming various types of scaffolds in the absence of any uncomplexed receptor.
Specification teaches that the purpose of the receptor is to selectively and reversibly bind the target molecule (page 4, line 14). Specification teaches the receptor comprise a recognition motif wherein the recognition motif is chosen to interact with specific residues, functional groups, or structural or sequence motifs of the target molecule (page 5, lines 15-19). Specification teaches that the receptor comprises a first binding moiety wherein the first binding moiety comprises a 
As claimed and as described above, the receptor can be of any types of molecules irrespective of the recognition motive and the polymerizable group and may encompass various molecules as for example, avidin, biotin, hapten, antibody, DNA, RNA, small molecule, and various other molecules having reactive groups (as for example, NHS, malemide group, carbosyl group that can form covalent bond to form a complex) but, however, throughout the specification, the guidance for receptor is very limited to certain compounds having recognition motif and a polymerizable group wherein the recognition motif is limited to certain groups (see page 6, last paragraph) and all the examples for receptor with recognition motif is only limited to (4-acrylamidophenyl)boronic acid (AM-BA). Throughout the specification, the only example disclosed for the formation of receptor-template complex by mixing receptor and template enabling maximum binding of the receptor molecule to bind to the target is exclusively limited to AM-BA mixed with 10 fold excess of the target and the subsequent formation of scaffold and removal of template is very limited to scaffold formed by polymerization of molecules having complementary polymerizable group with receptor AM-BA (See Examples 2-4) and removal of template from the receptor AM-BA with a condition applicable to interaction with boroninc acid. Specification teaches that bodonic acid (BA) reversibly binds carbohydrates, nucleosides and other cis-diols to form five or six membered cyclid boronic acid esters in aqueous solution and the cyclic esters dissociate with the medium is changed to acidic pH and thus the chemistry makes BA groups ideal candidates as recognition moieties in glycoprotein Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. An adequate written description must contain enough information about the actual makeup of the claimed products ­ "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement that defines a genus of molecules by only their functional activity does not provide an adequate written description of the genus.  The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. . A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-15 and 21, are rejected under 35 U.S.C. 103 (a) as being umpatentable over Li et al (Agnew. Chem. Int. Ed. 2013, hereinafter “Li”).

Li does not disclose that the formation of molecular scaffold on the surface around the template is carried out in the absence of any uncomplexed receptors. 
However, Li teaches that pre-polymer solution quickly forms polymer and teaches MIP arrays with specific affinity towards glycoproteins and fine-tuning the ratios of components in the pre-polymers (page 7452). Li also teaches that 99.4% of the cross-linker was polymerixed in the MIP and thus it is expected that very little or no uncomplexed receptor is present during the formation of scaffold. However, the factual evidence needed in order to establish that there is a difference, in the first place, between the solution of Li having the complex of template and receptor and those instantly claimed solution having the complex of template and receptor and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)). Note that claim 1 has been rejection under 112 first paragraph for the absence of any uncomplexed receptor in the process.
In regards to claims 2-6, Li teaches that boronic acids can covalently interact with cis-diol-containing molecules, such as sugars, to form stable cyclic esters in an alkaline aqueous solution and teaches step of dissociation of the boronate esters by switching pH to acidic and this reversible binding has made boronic acids excellent affinity ligands for creating functionalized materials (Scheme 1A and pages 7451-7452). Li discloses 
    PNG
    media_image1.png
    127
    84
    media_image1.png
    Greyscale
as receptor and the receptor comprises an alkene binding group which can be considered as first binding polymerizable group as claimed in claims 5 and 6.

In regards to claim 8, Li discloses glass slides treated with vinayl silanizing agent (γ_MAPS) which provides self-assembled monolayer of γ-MAPS on the surface (see “Pre-treatment of substrates” in Supporting Information page).
In regards to claims 10, 12, 14 and 15, Li discloses applying cross-linking agent (second type of molecule) to pre-polymer solution and coating the pre-polymer solution on the surface having γ-MAPS  (i.e. first type of molecule) which provides cross-linking the first type of molecules.  Li further teaches casing pre-polymer on pre-treated surface, masking (which involves second type of molecule) to provide molecular scaffold around the bound template and removing the template to produce cavity (See Scheme 1B).
Claims 1-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Li et al (Agnew. Chem. Int. Ed. 2013, hereinafter “Li”) as described above and further in view of Prasad et al (J. Chromatography A 2010, hereinafter “Prasad”).
The references of Li has been described above for formation of template-receptor complex on a surface immobilized with the receptor, formation of scaffold around the complex and removing the template to provide a cavity complementary to the target molecule (i.e. the template).

Prasad disclose preparation of MIP on a surface by first providing the surface with a first type of molecule (e.g. 3-teimethoxysilyl propyl acrylate TPA) to provide a self-assembled monolayer having polymerizable vinyl group which provides a facile process of linking with receptor-template complex having polymerizable group and second type of molecule (as for example crosslinker, e.g.. EGDMA) (i.e. ethylene glycol containing moiety having polymerizable group for scaffold formation (Fig.1).
Therefore, it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to consider other useful process of immobilization and scaffold formation utilizing providing self-assembled monolayer having terminal vinyl group on a surface with the expectation of immobilization of receptor-template complex and second type of molecule for template formation with a reasonable expectation of success. On or ordinary skilled in the art from the disclosure of self-assemble monolayer of Prasad can easily envisage immobilization of the receptor-template complex of Li on the self-assembled monolayer as taught by Prasad because Li’s complex comprises vinyl polymerizable group and would be very suitable for immobilization on the self-assemble monolayer and providing scaffold with crosslinker having vinyl polymerizable group with vinyl group on the surface with a reasonable expectation of success. 
.
Claims 1-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gao et al (Coloids and surfaces: Physicochem. Eng. Aspects. 2013, hearinafter “Gao”) in view of Li et al (Agnew. Chem. Int. Ed. 2013) and Prasad et al (J. Chromatography A 2010, hereinafter “Prasad”).
In regards to claims 1-5 and 20, Gao teaches method of preparing a molecular sensor comprising: incubating a receptor on a surface (
    PNG
    media_image2.png
    94
    269
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    135
    140
    media_image3.png
    Greyscale
)  to provide a receptor immobilized on the surface and reacting the immobilized receptor on the surface with a template glycoprotein (
    PNG
    media_image4.png
    72
    263
    media_image4.png
    Greyscale
) to provide template-receptor complex on the surface (
    PNG
    media_image5.png
    179
    175
    media_image5.png
    Greyscale
 ), and then forming a molecular scaffold on a surface around the template-receptor complex such that the receptor and at least a portion of the template are embedded in the scaffold (
    PNG
    media_image6.png
    191
    471
    media_image6.png
    Greyscale
); and finally removing the template to produce a cavity defined by the scaffold (
    PNG
    media_image7.png
    392
    185
    media_image7.png
    Greyscale
), wherein the cavity is complementary to at least portion of the saccharide or peptide region of the target molecule. Gao teaches Acrylamide (AAm) which comprises amine tether group. Gao teaches forming the molecular scaffold from AAm and NIPAAm (i.e. first type of molecule and second type of molecules) and the surface is a surface of nanoparticle.
Therefore, the difference lies with the instant claim in the immobilization process wherein in the instant claim complex between the receptor and that templet is first formed before immobilization to the surface and further the reference does not teach the formation of molecular scaffold on the surface around the template is carried out in the absence of any uncomplexed receptors.
Li teaches photolithographic boronate affinity molecular imprinting for the imprinting of glycoprotein. Li teaches method of preparing a molecular sensor that is specific for target molecule (e.g. glucoprotein having a saccharide or peptide region), 
Prasad disclose preparation of MIP on a surface by first providing the surface with a first type of molecule (e.g. 3-teimethoxysilyl propyl acrylate TPA) to provide a self-assembled monolayer having polymerizable vinyl group which provides a facile process of linking with receptor-template complex having polymerizable group and second type of molecule (as for example crosslinker, e.g.. EGDMA) having polymerizable group for scaffold formation (Fig.1).
Ex parte Rubin 128 USPQ 440 (PTO BdPatApp 1959). 
Moreover, it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to consider other useful process of immobilization and scaffold formation utilizing providing self-assembled monolayer having terminal vinyl group on a surface with the expectation of immobilization of receptor-template complex and second type of molecule for template formation with a reasonable expectation of success. On or ordinary skilled in the art from the disclosure of self-assemble monolayer of Prasad can easily envisage immobilization of the receptor-template complex of Gao on the self-assembled monolayer and providing scaffold with crosslinker having vinyl polymerizable group with vinyl group on the surface with a reasonable expectation of success. Since Lin and Gao teaches the basic concept of providing MIP by forming scaffold around receptor-template complex immobilized on a surface and removing the receptor after scaffold formation, and since the basic concept has been provided by the prior arts, different variations of the steps .
Claims 1-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over by Lin et al (J. Chromatography A. 2013, hearinafter “Lin”) in view of Li et al (Agnew. Chem. Int. Ed. 2013) and Prasad et al (J. Chromatography A 2010, hereinafter “Prasad”).
In regards to claims 1-5, Lin teaches method of preparing a molecular sensor comprising: incubating a receptor on a surface with a template glycoprotein (
    PNG
    media_image8.png
    216
    543
    media_image8.png
    Greyscale
) to provide template-receptor complex on the surface (
    PNG
    media_image9.png
    235
    531
    media_image9.png
    Greyscale
 ), forming a molecular scaffold on a surface around the template-receptor complex such that the receptor and at least a portion of the template are embedded in the scaffold (
    PNG
    media_image10.png
    354
    271
    media_image10.png
    Greyscale
); and 
    PNG
    media_image11.png
    227
    547
    media_image11.png
    Greyscale
), wherein the cavity is complementary to at least portion of the saccharide or peptide region of the target molecule. 
Therefore, the difference lies with the instant claim in the immobilization process wherein in the instant claim complex between the receptor and that templet is first formed before immobilization to the surface and further the reference does not teach the formation of molecular scaffold on the surface around the template is carried out in the absence of any uncomplexed receptors.
Li teaches photolithographic boronate affinity molecular imprinting for the imprinting of glycoprotein. Li teaches method of preparing a molecular sensor that is specific for target molecule (e.g. glucoprotein having a saccharide or peptide region), the method comprising using glycoprotein (i.e. target molecule) as a template, incubating the template with a receptor (e.g. 4-vinylphenylboronic acid: VPBA) to form a template-receptor complex; forming a molecular scaffold on a surface around the template-receptor complex. Li teaches mixing the complex with cross-linker and appropriate UV photoinitiator yielding a prepolymer solution and making molecularly imprinting thin layer array by casing the pre-polymer solution onto the surface of a solid substrate (page 7451) such that the receptor and at least a portion of the template are embedded in the scaffold and extracting (removing) the template inside the molecularly imprinted polymer (MIP) to produce a cavity wherein the cavity is complementary to at least portion of the saccharide or peptide region of the target 
Prasad disclose preparation of MIP on a surface by first providing the surface with a first type of molecule (e.g. 3-teimethoxysilyl propyl acrylate TPA) to provide a self-assembled monolayer having polymerizable vinyl group which provides a facile process of linking with receptor-template complex having polymerizable group and second type of molecule (as for example crosslinker, e.g.. EGDMA) having polymerizable grooup for scaffold formation (Fig.1).
Therefore, given the fact that molecularly imprinted array can be formed by first forming complex of receptor with template and then immobilization of the complex on the surface for scaffold formation and removal of template (Li et al), it would be obvious to one of ordinary skilled in the art to also consider alternative process of immobilization of complex for forming molecularly imprinted polymer with the expectation of expanding the arsenal of immobilization process with a reasonable expectation of success. Moreover, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin 128 USPQ 440 (PTO BdPatApp 1959).  Moreover, it would 


    PNG
    media_image12.png
    110
    191
    media_image12.png
    Greyscale
) acrylic group (i.e. first binding group) which is a polymerizable group and Li teaches that boronic acids can covalently interact with cis-diol-containing molecules, such as sugars, to form stable cyclic esters in an alkaline aqueous solution and teaches step of dissociation of the boronate esters by switching pH to acidic and this reversible binding has made boronic acids excellent affinity ligands for creating functionalized materials (Scheme 1A and pages 7451-7452). Li discloses 
    PNG
    media_image1.png
    127
    84
    media_image1.png
    Greyscale
as receptor and the receptor comprises an alkene binding group which can be considered as first binding polymerizable group as claimed in claims 5 and 6.

In regards to claims 7, 11 and 12, Lin teaches APS mediated polymerization of dopamine  ( 
    PNG
    media_image13.png
    106
    192
    media_image13.png
    Greyscale
) for formation of scaffold and dopamine comprises alcohol (hydroxyl group) and dopamine can be considered as first type of molecule and APS can be considered as second type of molecule. Li discloses glass substrate pre-treated with a vinyl silanizing agent (γ-MAPS) (see “Pre-treatment of substrates” in Supporting Information page) as a first type of molecule which comprises alcohol (hydroxyl group) as tether moiety for tethering to surface and also comprises second binding vinyl moiety capable of binding to other of the first type of molecules, to the receptor and/or to further molecules.

In regards to claims 10, 12, 14 and 15, Li discloses applying cross-linking agent (second type of molecule) to pre-polymer solution and coating the pre-polymer solution on the surface having γ-MAPS  (i.e. first type of molecule) which provides cross-linking the first type of molecules.  Li further teaches casing pre-polymer on pre-treated surface, masking (which involves second type of molecule) to provide molecular scaffold around the bound template and removing the template to produce cavity (See Scheme 1B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10775372. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 21 of the copending application provides process steps that are very similar to the process steps of steps of US patent ‘372.  
Claim 1 of US patent ‘372 recites a step comprising “incubating the template with the receptor molecules to form a template-receptor complex, wherein the target and the receptor molecules in the solution are provided in a molar ratio for saturation binding so as to avoid an excess of the receptor molecules in the solution and enable substantially all of the receptor molecules to bind to a target molecule in the solution; forming a molecular scaffold on a surface around the template-receptor complex such that the receptor and at least a portion of the template are embedded in the scaffold. Claims 1, recites “incubating the template and the receptor molecules to form a template-receptor complex and enable maximum binding of the receptor molecules to the target molecule in the solution; forming a molecular scaffold on a surface around the template-receptor complex, in the absence of uncomplexed receptors. Therefore, the process of maximum binding is expected to have the similar process and providing the similar result of saturation binding and the saturation binding is expected to encompasses the maximum binding process as claimed in the US patent 372, absent showing of distinctness in the process steps of maximum binding and the process 
In regards to dependent claims 2-20, the limitations are disclosed throughout the claims 1-21 of US patent ‘372.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641